Citation Nr: 1106453	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-09 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the delimiting date for the award 
of educational assistance benefits under Chapter 30, Title 38, 
United States Code, Montgomery GI Bill- Active Duty Educational 
Assistance Program (MGIB).


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant had active service from August 1994 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 decision letter form the Veterans Affairs 
(VA) Regional Office (RO) in Decatur, Georgia.

The claim was previously remanded by the Board in April 2009 for 
the scheduling of a hearing.

The appellant testified before the undersigned Veterans Law Judge 
in October 2010.  A transcript of the hearing has been associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks an extension of the delimiting date for the 
award of the MGIB.  

Generally, a veteran who is eligible under the MGIB is entitled 
to 36 months of educational assistance, which must be used within 
10 years of discharge from active duty.  38 U.S.C.A. § 3031; 38 
C.F.R. § 21.7050(a).  In this case, the appellant was discharged 
from active duty in August 1998, and her 10 year period of 
eligibility expired In August 2008.  The appellant filed for an 
extension of the delimiting date for MGIB educational assistance, 
asserting that she was unable to continue with her program of 
education during the original delimiting period due her husband 
being injured, and requiring that she be the sole provider for 
the household and be her husband's and her children's caretaker.  
At the October 2010 hearing the appellant also testified that she 
was not able to finish her studies because she had to take care 
of her husband who had been injured in May 2005, and that during 
that same time she was she was treated for depression at the VA 
which also prevented her from being in the right mental state to 
continue her studies.

The law provides that VA shall grant an extension of the 
applicable delimiting period provided that the veteran applies 
for an extension within a specified time period, and she was 
prevented from initiating or completing the chosen program during 
the original period due to physical or mental disability that did 
not result from the veteran's willful misconduct.  38 C.F.R. § 
21.7051(a)(2).  It must be clearly established by medical 
evidence that such a program of education was medically 
infeasible.  38 C.F.R. § 21.7051(a)(2). 

A review of the claim file shows that VA psychiatric treatment 
records have not been obtained.  These records must be obtained 
prior to deciding the appellant's claim.

Accordingly, the case is REMANDED for the following action:

The RO should obtain and associate with the 
claim file all VA psychiatric treatment 
records for the appellant from 2005 to the 
present.  If the records are unavailable it 
should so be noted on the record and the 
reason for unavailability must be provided.

If upon completion of the above action the claim remains denied, 
the case should be returned after compliance with appellate 
procedure.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


